DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, the term “aApril 13, 2021mount” is a clear typographical error. The term should be corrected to “amount”. Appropriate correction is required and is respectfully requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Topolkarev et al. (WO 2015/019201) and further in view of Vollenberg (US 2008/0125551). The rejection set forth in paragraphs 5-12 of the Non-Final Office Action mailed on 1/14/2021 is incorporated herein by reference. 

Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that one having ordinary skill in the art would have no motivation to combine the teachings of Topolkarev and Vollenberg. 
Applicant argues that Topolkarev and Vollenberg are concerned with solving different problems and are therefore not combinable. Applicant cites to teachings which are present in Vollenberg and not present in Topolkarven and vice versa.
This is not persuasive.
References need not contain identical or essentially the same teachings in order for the references to be properly combined. The rejection establishes how and why the references are from the same field of endeavor and further presents a proper and clear rationale as to why one of ordinary skill in the art would modify Topolkarev using the teachings of Vollenberg.  As discussed in the previous Office Action incorporated into this action by reference, both Topolkarev and Vollenberg relate to the field of thermoplastic compositions comprising polyesters, such as, for example, polyethylene terephthalate, wherein the compositions are used in, for example, automotive parts (see ¶12 of Vollenberg et al. and page 36, lines 3-5 and page 36, line 22 through page 37, line 16 of Topolkarev). It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the poly(ester-ether)copolymers (which are elastomers; see ¶23 and ¶67 of Vollenberg) comprising units from derived from terephthalic or a chemical equivalent thereof, units derived from butane diol or a chemical equivalent thereof, and units derived from poly(oxytetramethylene glycol) or a chemical equivalent thereof as described in Vollenberg (which meets instant claims 7-13; see entire Vollenberg reference) as the nanoinclusion additive in Topolkarev in order to provide a thermoplastic composition with improved aging properties and particularly heat improved heat aging. See ¶12 of Vollenberg. Use of the poly(ester-ether)copolymers of Vollenberg as the nanoinclusion additive in Topolkarev results in an amount of poly(ester-ether)copolymers which meets the instant claims. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of the references teaches each and every feature recited in the instant claims. The rejection is not over either reference individually, but over the combination of Topolkarev et al. (WO 2015/019201) and further in view of Vollenberg (US 2008/0125551).
For the reasons provided above, Applicant’s arguments filed on 4/13/2021 are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766